DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Specie A in the reply filed on 1/8/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,14 recite the limitation "the torsional ring" in lines 10, 9 respectively of the claims.  There is insufficient antecedent basis for this limitation in the claims.
In claims 5,14, there are two types of “breakaway springs” only distinguished by functional terms “bending” and “torsional” with both types being part of or within the limb support housing. However, without any structural difference or clarity as to how they are 
In claim 10, line 3, it is not understood what the difference is between a “roller device” and the “breakaway rollers” already recited in claim 1, since a “roller device” is a broader recitation and encompasses rollers in general, thus it is ambiguous and indefinite as to what the distinction is because both are recited to be supported by the roller support, thus there is no clear indication as to the specific location to enable a distinguishing arrangement. 
The term "irregular" in claim 11 is a relative term which renders the claim indefinite.  The term "irregular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to the scope of the claim since the shape is undefined and can encompass basically any abnormal configuration.
Claim 19 recites the limitation "the at least one axial breakaway spring" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims carry the same problem as the independent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,14, 18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Bachus et al. (2008/0288087) in view of Evans et al. (2011/0257765). With respect to claim 14, Bachus et al. show (Fig. 11) a prosthetic attachment component with a percutaneous post support assembly comprising a post locking assembly (paragraph 52) operable to attach the quick-disconnect device to a percutaneous post (paragraph 48). Figs. 12,13 also show a limb support housing 110 supporting a release mechanism (paragraph 59), and supporting a limb attachment structure operable to support a prosthetic limb. It is noted that Bachus disclose that modifications can be made to provide alternative safety mechanisms, paragraph 61.  However, Bachus et al. did not disclose a roller support coupled to the percutaneous post support assembly and supporting a plurality of torsional breakaway rollers or a torsional breakaway spring supported by the limb support housing, such that the torsional ring and the limb support housing are rotatable relative to the roller support. Evans et al. teach (Figs. 61B,62A,B) a prosthetic attachment assembly 3504 with a plurality of torsional breakaway rollers 3536 are spring biased to the torsional breakaway spring 3530 to restrict rotation of the limb support housing relative to the percutaneous post support assembly along with a plurality of roller seats 3534 supported within the limb support housing. As best understood it can said Evans also includes a bending breakaway spring and a plurality of bending breakaway rollers coupled to the bending breakaway spring, wherein each bending breakaway roller is seated in a respective roller seat 3534, wherein at least . 
Regarding claim 18, Bachus et al. disclose (Fig. 11) a quick disconnect for a prosthetic limb having a percutaneous post support assembly 84 having a post locking assembly operable (paragraph 53) to attach the quick-disconnect device to a percutaneous post; a limb support housing 76 operably coupled to the percutaneous post support assembly, and supporting a limb attachment structure operable to support a prosthetic limb, paragraph 48. It is noted that Bachus et al. does disclose a load handling mechanism, but did not provide at least one bending breakaway spring or a plurality of rollers operable with the at least one bending breakaway spring, wherein, in response to application of a load between the percutaneous post support assembly and the limb support housing, the plurality of rollers are operable to apply a load to the at least one bending breakaway spring to release the limb support housing from the percutaneous post support assembly. Evans et al. teach (Figs. 61B,62A,62B) a prosthetic limb release mechanism assembly with a plurality of bending breakaway springs 3530 and a plurality of rollers 3536 operable with the bending breakaway springs such that in response to application of a load between the percutaneous post support assembly and the limb support housing, the plurality of rollers are operable to apply a load to the at least one 3540 interfaced to respective rollers 3536 wherein, in response to the load placed on the device, the rollers are unseated (Fig. 63A)  from the plurality of seats to facilitate release of the limb support housing from the post support assembly. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bachus et al. (2008/0288087) in view of Evans et al. (2011/0257765) as applied to claim 1 above, and further in view of Pedtke et al. (2017/0027720).  Bachus et al.  in view of Evans et al. is explained supra. However, Bachus as modified by Evans did not explicitly disclose a movable cam supported by the percutaneous post support assembly wherein the movable cam is operable to lock or unlock the quick-disconnect device to the percutaneous post in response to rotation of a structural support housing of the percutaneous post support assembly relative to the limb support housing. It is noted Bachus discloses a quick-disconnect locking arrangement but not with a cam. Pedtke et al. teach (Fig. 15) that a movable cam 48 is used for locking an unlocking components of a prosthesis, paragraph 78. It would have been obvious to one of ordinary skill in the art to alternatively use a movable cam as taught by Pedtke in the prosthetic assembly of . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bachus et al. (2008/0288087) in view of Evans et al. (2011/0257765) as applied to claim 1 above, and further in view of Veatch (2007/0032884).  Bachus et al.  in view of Evans et al. is explained supra. However, Bachus as modified by Evans did not explicitly disclose a movable lever supported by the percutaneous post support assembly wherein the movable lever is operable to lock or unlock the quick-disconnect device to the percutaneous post. It is noted Bachus discloses a quick-disconnect locking arrangement but not with a lever. Veatch teaches (Fig. 5) that a movable lever 222 is used for locking an unlocking components of a prosthesis, paragraph 38. It would have been obvious to one of ordinary skill in the art to alternatively use a movable lever as taught by Veatch in the prosthetic assembly of Bachus as modified with Evans such that it provides a simple user friendly mechanism to lock and unlock components. 


Allowable Subject Matter
Claims 2,6,16,17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Further, the other dependent claims add features possibly distinguishable but 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799